Citation Nr: 1045174	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1969 to January 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 rating 
decision of the Los Angeles, California RO.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matters on appeal.  See 
38 C.F.R. § 3.159 (2010).

Regarding the claim of service connection for bilateral hearing 
loss, the Veteran has not been afforded a VA audiological 
examination.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the U. S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

While the Veteran does not have a clinical diagnosis of hearing 
loss, he is competent as a layperson to observe that he has had 
difficulty hearing for many years.  He alleges that his hearing 
was damaged by constant exposure to loud noises in the Army, 
specifically while parachuting, and from prolonged service at 
airfields.  Service records confirm that he was a parachute 
rigger (and thus was likely exposed to aircraft noise in 
service).  As noise trauma is a known cause of hearing loss, the 
"low threshold" standard outlined in McLendon is met, and a VA 
nexus examination is necessary.

The Veteran likewise has also not been afforded a VA examination 
with respect to his claim of service connection for a skin 
disorder claimed as due to herbicide exposure.  He alleges that 
his skin disability has persisted for many years, since his 
release from active duty service.  Postservice VA treatment 
records from 2005 through the present note various diagnoses, 
including dermatitis, solar lentigo, seborrheic keratoses on the 
face, and multiple actinic keratoses on the face, arms, and 
hands.  As a layperson the Veteran is competent to observe that 
he has had skin problems since service.  Therefore, the "low 
threshold" standard outlined in McLendon is met, and a VA nexus 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records of all VA evaluations and/or 
treatment the Veteran has received for 
hearing loss and/or skin complaints.  He 
should assist in this matter by identifying 
where and when treatment for these 
disabilities was provided.
2.  The RO should then arrange for an 
audiological evaluation of the Veteran (with 
audiometric studies) to determine the 
presence and likely etiology of any hearing 
loss disability.  The Veteran's claims file 
(including this remand) must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:  

(a)	Does the Veteran have a hearing loss 
disability (by VA standards in either (or 
both) ear?

(b)	If a hearing loss disability is 
found, what is the most likely etiology 
for such hearing loss?  Specifically, is 
it at least as likely as not (a 50% or 
greater probability) that it is related to 
the Veteran's active duty service, 
including as due to documented exposure to 
aircraft noise trauma therein?  

     The examiner must explain the rationale for all 
opinions.

3.  The RO should also arrange for a skin 
examination of the Veteran to determine the 
nature and likely etiology of any skin 
disorders found, and in particular whether or 
not any such disability is related to his 
active duty service.  The Veteran's claims 
file (including this remand) must be reviewed 
by the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:  

(a)	Please identify (by medical 
diagnosis) the Veteran's current skin 
condition/conditions.

(b)	As to each skin condition entity 
diagnosed, please indicate what is the 
most likely etiology for such skin 
condition?  Specifically, is it at least 
as likely as not (a 50% or greater 
probability) that it was incurred in the 
Veteran's active duty service?  The 
opinion must specifically include comment 
as to whether the disability picture 
presented (by each skin disability entity 
diagnosed) is consistent with the 
Veteran's accounts that he has had the 
skin disorder ever since his discharge 
from active service (in January 1972).  

The examiner must explain the rationale for 
all opinions.  

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

